Citation Nr: 1514182	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of ruptured left eardrum.

2.  Entitlement to an initial disability rating in excess of 10 percent, a rating in excess of 30 percent between January 28, 2013, and September 24, 2014, and a rating in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, which denied the benefits sought on appeal.

In the September 2014 rating decision, the RO increased the Veteran's PTSD rating to 30 percent between January 28, 2013, and September 24, 2014, and to 70 percent beginning September 24, 2014.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran does not have any residuals of a rupture of the left eardrum.  

2.  Throughout the entire appeal period, the Veteran's PTSD has been manifested by symptoms such as anxiety, depression, flashbacks, nightmares, feelings of hopelessness, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, violent acts, hypervigilance, startle response, panic attacks, slight concentration and memory problems, and impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSIONS OF LAW

1.  A left eardrum disability was not caused or aggravated during the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The September 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for higher initial rating for his PTSD, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided VA audiological examinations in January 2010 and July 2012.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiners did not find a current disability related to rupture of the left eardrum that was due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the findings were based on review of the claims file, including the Veteran's statements, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations most recently in September 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the September 2014 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Factual Background and Analysis

I. Service Connection

The Veteran seeks service connection for residuals of a ruptured left eardrum.  During the Veteran's videoconference hearing, he specifically testified that he is unsure whether he actually ever ruptured his left eardrum and his only symptoms are bilateral hearing loss and tinnitus-both of which are already service-connected.

A review of the Veteran's service treatment records shows no treatment for a left eardrum rupture.  A September 1969 in-service treatment note shows the Veteran's report of ringing in the ears and hearing loss in the left ear due to a gunshot 6 weeks prior.  

In a November 1970 VA audiological examination, there was no finding of a rupture left eardrum or any other pathology other than decreased hearing acuity and tinnitus.  Physical examination of the eardrums and auditory canals were within normal limits.  There was no evidence of old or recent inflammation in either ear.  

In January 2010, the Veteran was afforded a VA examination, which showed no diagnosis of any disability related to his claimed left ear drum rupture.  Physical examination revealed intact tympanic membranes, bilaterally.  The Veteran was diagnosed as having bilateral hearing loss and tinnitus, but no other ear pathology.  

In July 2012, the Veteran was afforded another VA audiological examination, during which he did not report any ear symptoms other than bilateral hearing loss and tinnitus.  There were no findings of any residuals of a ruptured left eardrum.  

VA treatment records reflect treatment for hearing-related problems-including treatment with hearing aids.  These records do not show any treatment for any residuals of a left eardrum rupture.  

Upon careful review of the evidence of record, the Board finds that no chronic disability resulting from rupture of the left eardrum was ever diagnosed during service or thereafter.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In this case, the most probative opinions of record, dated in January 2010 and July 2012, show no current disability associated with the left eardrum.  There is no clinical evidence of record showing a diagnosis of residuals of a rupture of the left eardrum at any time during the appeal period.  Even if the Board concedes that the Veteran ruptured his left eardrum in service, neither the lay evidence, nor the medical evidence shows any disability of the ears other than the already service-connected bilateral hearing loss and tinnitus.  Here, the great weight of the clinical evidence of record does not show a current disability associated with left eardrum rupture as contemplated by the regulations. 

Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have a current disability resulting from a left eardrum rupture, and service connection is not warranted.

II. Increased Rating

The Veteran contends that his PTSD warrants an initial rating in excess of 10 percent, a rating in excess of 30 percent between January 28, 2013, and September 24, 2014, and in excess of 70 percent thereafter.

By way of background, the RO originally awarded service connection for PTSD in a March 2010 rating decision.  It assigned a 10 percent rating, effective August 4, 2009.  The Veteran appealed this initial rating.  In a September 2014 rating decision, the RO increased the Veteran's PTSD rating to 30 percent between January 28, 2013, and September 24, 2014, and to 70 percent beginning September 24, 2014.  

Following his claim for service connection, the Veteran was afforded a VA PTSD examination in November 2009.  The Veteran reported low mood, depression, increased appetite, extreme indecisiveness, daytime fatigue, frequent feelings of sadness, tearfulness, and depressive ruminations.  He reported being married to his second wife for the last 33 years, and reported strong feelings of love for her, but he is unable to express it.  They both frequently argue because of his emotional, erratic, and irrational behavior, and he is afraid of driving her away.  He is close with one sister and has some friends at work.  He occasionally attends reunions with fellow service members.  He enjoys working around the house, landscaping, and prefers to remain at home.  He denied any suicide attempts or history of violence/assaultiveness.  The Veteran described some positive relationships that are negatively impacted by his irritability and feelings of distance.  He has no problems with alcohol or substance abuse.  

Mental status examination showed normal appearance, cooperative attitude, normal affect, and depressed mood.  His thought content includes preoccupation with how the country is going, poor government, and disrespect towards veterans.  He denied delusions or hallucinations, and his judgment is intact.  He "partially understands" that he has a problem.  He denied any sleep impairment.  The Veteran does not exhibit inappropriate or obsessive/ritualistic behavior.  He denied experiencing panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was described as fair, and he tends to "'blurt out' whatever he is thinking with little regard to interpersonal appropriateness or conversational flow.  He tends to perseverate as well.  This negatively impacts upon his interpersonal functioning." 

The examiner indicated that the Veteran was able to maintain minimal personal hygiene, and had no problems with activities of daily living.  His memory was intact.  The examiner indicated that the Veteran experienced "[i]ntense psychological distress at exposure to internal or external cues that symbolize or resemble and aspect of the traumatic event."  He avoids "thoughts, feelings, or conversations associated with the trauma, [and has] [m]arkedly diminished interest or participation in significant activities," and feels detached and estranged from others.  He exhibits irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner opined that the Veteran's PTSD causes clinically significant distress/impairment in social, occupational, or other important areas of functioning.  The Veteran described his symptoms as frequent and moderate in intensity, and reported his "moodiness" and feeling "on edge" causes him to be unable to connect with his wife and children as he wishes he could.  He reported frustration and depression associated with these limitations.  

The examiner indicated that the Veteran was currently employed for the last 38 years as an inspector.  She diagnosed PTSD and major depressive disorder, and assigned a GAF of 60.  She stated that the Veteran's symptoms reflect moderate impairment of interpersonal functioning.  The examiner further noted that "Veteran reported a range of symptoms related to his military traumatic stressor which meet criteria for a diagnosis of PTSD.  Vet's symptoms at present are moderate and have moderate negative impact upon his interpersonal functioning, thinking, and mood.  Veteran presently uses employment as a coping strategy and positive distraction, and reported limited occupational impairment to date.  The veteran additionally meets criteria for Major Depressive Disorder which is secondary to his PTSD."

The Veteran was afforded another VA PTSD examination in September 2014, during which he was diagnosed as having PTSD with major depressive disorder secondary to PTSD.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood due to his PTSD and depression.  

During the examination, the Veteran reported that he has been married for 37 years, and described the marriage as sad.  He and his wife argue constantly, and he is always yelling/screaming at her.  He reported that they have not had sexual relations in 15 years.  The Veteran is upset that he is unable to manage his anger.  He reported that he goes to the gym some days, takes care of his home, and enjoys going out to dinner with other couples.  He told the examiner that he retired in 2010 after almost 39 years of employment because he was ready to retire and it was time to leave.  Overall, he had a good work history with some angry outbursts that almost caused physical altercations with coworkers.  The Veteran reported that he participates in the VA PTSD program, medication management, and individual therapy.  He and his wife attended couples therapy in 2013.  Since 2009, he has had no inpatient treatment or suicide attempts. 

The Veteran described symptoms including intrusive thoughts, avoidance behaviors, negative self-talk, exaggerated startle response, irritability, problems concentrating, impulsiveness, uncontrolled anger, constant nightmares, poor sleep, excessive worry, panic attacks, and hypervigilance.  He checks and rechecks the doors of the house 5 to 6 times a night.  He feels worthless and depressed about his situation with his family.  The examiner noted no overt psychosis, but experiences some disorientation when he wakes as he is sometimes unable to discern reality from his dreams.  "He ruminates about his last day in Vietnam when he was left behind which keeps his anger alive.  He constantly has dreams he was left behind in Vietnam and he [cannot] get home."  He does not abuse alcohol or drugs.  

During the Veteran's February 2015 hearing, he testified that over the years and during the appeal period, his symptoms have remained relatively unchanged.  He essentially reported increasing symptoms around the time that he applied for service connection for his PTSD.  He reported significant problems with his marriage, and how he has very little contact with his children.  He endorsed nightmares, anxiety, panic attacks, and anger issues-amongst other symptoms.  The examiner indicated that the Veteran's "PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The examiner did not provide a GAF score.  

The record reflects that the Veteran continues to seek VA treatment for his PTSD and depression symptoms.  He denied any treatment for PTSD prior to his claim for service connection in August 2009.  During the appeal period, his GAF scores have ranged from 55 to 60.  He has consistently reported irritability, depressed mood, insomnia, and nightmares, as well as a strained relationship with his family.  These VA treatment records consistently described the Veteran's PTSD symptoms as "significant."  During this timeframe, the Veteran reported sleep impairment, flashbacks, nightmares, increased anxiety, increased irritability, poor concentration, hopelessness, decreased energy/tires easily, hearing voices, paranoia, passive suicidal ideation, homicidal ideation, anger, stress, and poor relationship with his family.  The Veteran also reported short-term memory loss, and that he does not have a social support system because he does not share anything with anyone, nor does he feel close to his friends.  The Veteran also sought couples counseling with his wife in 2013, which showed some improvement in their relationship.  There was evidence of partner aggression (physical and emotional) between the Veteran and his spouse-once resulting in his wife's broken wrist.  

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social impairment is not demonstrated at any time during the appeal period.

The Board has considered the VA treatment records, including both VA examination reports, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD, and has testified that these symptoms have generally been consistent since his claim in 2009. 

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in the September 2014 VA examination, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal. 

The Board finds, however, that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  There are no consistent symptoms of suicidal or homicidal ideations, despite some instances of such.  Although he is still married to his spouse, their relationship includes aggressive and violent outbursts.  Nevertheless, they love each other and have tried on multiple occasions to undergo spousal therapy to make their relationship work.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically social impairment with deficiencies in most areas, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.

Thus, the Veteran does not have total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 100 percent rating for PTSD, but his disability picture is more in line with the symptoms associated with a 70 percent rating.  In addition, the GAF scores ranging from 55-60 are consistent with "moderate" to more "serious" impairment, but are not indicative of total impairment due to his PTSD symptoms.

In summary, the Board believes that the now assigned 70 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show total social impairment as required for a 100 percent disability rating.  The Board acknowledges that report of VA examination dated in September 2014 shows worsening symptoms.  However, the Veteran was able to sustain somewhat meaningful relationships with his family; therefore, total social impairment is not shown.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports anxiety, depression, feelings of hopelessness, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, violent acts, hypervigilance, startle response, panic attacks, slight concentration and memory problems.  The current 70 percent rating under Diagnostic Code 9411 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his September 2014 VA examination, the Veteran reported that he retired from his job after 38-plus years, because he was ready to retire, and has not contended he is unemployable due to his service-connected PTSD.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected PTSD has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Service connection for residuals of a left eardrum rupture is denied.  

For the entire appeal period, a 70 percent rating, but no higher, is warranted for PTSD.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


